Filed 4/1/16 In re J.P. CA2/5
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION FIVE


In re J.P., a Person Coming Under the                                B265891
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. CK66721)


LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN AND
FAMILY SERVICES,

         Plaintiff and Respondent,

         v.

DAISY N.,

         Defendant and Appellant.



         APPEAL from an order of the Superior Court of Los Angeles County, Terry T.
Truong, Juvenile Court Referee. Affirmed.
         Anne E. Fragasso, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Mary C. Wickham, County Counsel, Dawyn R. Harrison, Assistant County
Counsel, and Navid Nakhjavani, Deputy County Counsel, for Plaintiff and Respondent.
                                       __________________________
       Daisy N. (mother) appeals from the dependency court’s June 2, 2015 order
denying without a hearing her petition to change court orders under Welfare and
Institutions Code section 388.1 Mother also appeals the court’s juvenile custody and
visitation orders denying her joint legal custody and granting monitored visitation with
her children, contending those orders constituted prejudicial error. We affirm.


                       FACTS AND PROCEDURAL HISTORY


       This case involves mother’s four minor children, an eleven-year-old boy, a nine-
year-old boy, a seven-year-old girl, and a two-year-old girl, all of whom currently live
with Juan R. (father).2 Mother and father separated in 2011. Father is the presumed
father of all four children, and biological father to the youngest three. The family has an
extensive history of child welfare referrals, but the current case came to the attention of
the Los Angeles County Department of Children and Family Services (Department)
through a referral to the child abuse hotline in April 2014. The reporting party had
observed a glass pipe that smelled of methamphetamine in father’s closet. The
Department learned during its investigation that mother had custody of the eleven-year-
old boy and the seven-year-old girl, and there was no family law order with respect to the
two-year-old girl. Despite the custody orders and concerns about substance use in
father’s home, mother permitted all four children to live with father. During an interview
at father’s home, the two-year-old handed the social worker a broken glass pipe with
white/tan/black residue, identifying the pipe as possibly belonging to a paternal uncle
who resided in the home. Based on continuing concerns about mother’s psychological



       1 Allfurther statutory references are to the Welfare and Institutions Code, unless
otherwise stated.
       2 Father
              is not a party to this appeal. Mother also has a daughter who is 20 years
old, who was not a party to the dependency proceeding.


                                              2
state and the children’s safety in father’s home, the Department detained the children and
filed a dependency petition in July 2014.
       The dependency court exercised jurisdiction over the children after a contested
hearing on September 24, 2014. At a separate disposition hearing on October 6, 2014,
the court ordered random drug testing and a parenting class for father and placed all four
children with him. For mother, the court ordered enhancement services,3 including a full
drug and alcohol program, a 12-step program, and random drug testing every other week,
plus a mental health evaluation and individual counseling to address case issues,
including mother’s depression and delusional behavior. The court gave mother
monitored visits with the children for a minimum of two hours, three times a week.
       Mother had no contact with the Department or her children between October 2014
and January 2015, with only one exception. She had one brief phone call with the
children on Christmas day, when she had called maternal grandmother’s home and the
children happened to be at the home. She missed seven random drug tests during that
time frame.
       Mother was admitted to a residential treatment program in mid-January of 2015.
When the social worker met with mother at the residential treatment program at the end
of January, mother stated she had shut everyone off because she was dealing with her
own depression and she did not want to hear her family’s disappointment about her
children being released to father. The younger children did not want to see mother, but
the social worker encouraged mother to start making telephone contact with the children
and she would meet with the children in February to discuss visits. Mother said she
understood why the children did not want to see her, and that she would start telephone
calls with them.



       3 Enhancement    services are “not designed to reunify the child with that parent, but
instead to enhance the child’s relationship with that parent by requiring that parent to
address the issues that brought the child before the court.” (In re A.C. (2008) 169
Cal. App. 4th 636, 642, fn. 5.)


                                              3
       A March 15, 2015 progress report from the residential treatment program stated
that mother had attended eight individual counseling sessions and 48 education classes in
topics such as substance use disorder education, relapse prevention and early recovery
skills, life skills, family dynamics, mindfulness, exercise, and continuum of care exit
planning. The progress report did not specify which classes mother had taken.
According to the progress report, mother had attended forty 12-step meetings and had
submitted urine for testing four times. Her initial test at intake was positive for THC, but
the later tests were negative for all substances, including alcohol. Mother reportedly had
obtained transitional housing and planned to get a sponsor and continue attending 12-step
meetings in the community. Mother had a scheduled discharge date of April 16, 2015.
       According to Department reports, mother was a “no show” for seven random drug
tests between January 23, 2015 and May 18, 2015. A report dated June 2, 2015,
commended father for maintaining a healthy and sober lifestyle, making positive changes
in his life, and demonstrating that his children are his priority and he can provide them a
safe and stable home. The Department recommended that the court terminate jurisdiction
and grant father sole legal and physical custody of the children, with monitored visitation
for mother.
       On June 2, 2015, the date of the six-month review hearing under section 364,
mother filed a petition under section 388, seeking a change to the court’s October 2014
order of enhancement services and monitored visitation. Mother asked the court to order
“unmonitored visits for children in a public area conditioned on the mother testing
regularly and consistently and discretion for overnights.” The court denied mother’s
petition without a hearing.
       At the review hearing, mother offered stipulated testimony, agreed to by all
parties, that mother called the social worker when she graduated from her program on
April 16, 2015, and had given the social worker an address and phone number. The
social worker only arranged for one visit and did not say anything about testing. Father
told mother he would not arrange visitation because she needed a monitor. Lastly,
mother had a 90-day chip. Mother asked the court to order joint legal custody and

                                             4
unmonitored visitation. Counsel for the minors, father, and the Department all asked the
court to award sole legal and physical custody of the children to father, with monitored
visits for mother, which the court granted.


                                        DISCUSSION


388 Petition

       Mother contends the lower court erroneously denied her section 388 petition
without a hearing. We disagree.
       “We review the juvenile court’s denial of a section 388 petition for an abuse of
discretion. [Citation.]” (In re Mickel O. (2011) 197 Cal. App. 4th 586, 616.) The court
abuses its discretion when a decision is arbitrary, capricious, or patently absurd or
exceeds the bounds of reason. (In re Stephanie M. (1994) 7 Cal. 4th 295, 318-319
(Stephanie M.).) “When two or more inferences can reasonably be deduced from the
facts, the reviewing court has no authority to substitute its decision for that of the trial
court.” (Shamblin v. Brattain (1988) 44 Cal. 3d 474, 478-479.)
       To prevail on a section 388 petition, the moving party must establish by a
preponderance of the evidence that (1) new evidence or changed circumstances exist and
(2) the proposed change would promote the best interests of the child. (Stephanie M.,
supra, 7 Cal.4th at pp. 316-317.) Although the petition should be liberally construed in
favor of granting a hearing to consider the parent’s request, a hearing is only required if
the moving party makes a prima facie showing of changed circumstances and that the
proposed change would promote the best interests of the child. (In re Edward H. (1996)
43 Cal. App. 4th 584, 592-593.) “The prima facie requirement is not met unless the facts
alleged, if supported by evidence given credit at the hearing, would sustain a favorable
decision on the petition. [Citation.]” (In re Zachary G. (1999) 77 Cal. App. 4th 799, 806.)
The juvenile court may consider the entire factual and procedural history of the case in
deciding whether to grant a hearing on a petition under section 388. (In re Justice P.


                                               5
(2004) 123 Cal. App. 4th 181, 188-189.) The asserted change in circumstances “must be
of such significant nature that it requires a setting aside or modification of the challenged
order.” (In re A.A. (2012) 203 Cal. App. 4th 597, 612.) In assessing the best interests of
the child, “a primary consideration . . . is the goal of assuring stability and continuity.”
(Stephanie M., supra, 7 Cal.4th at p. 317.)
       Even assuming mother could establish that her participation in and completion of a
residential drug treatment program constituted a significant change in circumstances (In
re A.A., supra, 203 Cal.App.4th at p. 612), mother did not make a prima facie case that
the requested change might be in the children’s best interests. Mother’s petition claimed
unmonitored visits would be in the children’s best interests because “mother has resolved
the issues which brought the children into the system, and has continued to work on
maintaining her growth and understaning [sic] and importance in keeping a clean and
healthy life style and is now at sober living; healthy for the children to be able to be with
the mother in an unmonitored and more relaxed enviroemnt [sic] since the mother can
provide an safe and nuturing [sic] environment on the visits and help their relationship
grow.” In In re Angel B. (2002) 97 Cal. App. 4th 454, 461 (Angel B.), the appellate court
affirmed the denial of a hearing for a mother who was seeking reunification services or
supervised custody of her child, where the mother had enrolled in a residential drug
treatment program, tested clean for four months, had regular visits with child, and
obtained employment. Here, unlike the mother in Angel B., mother’s proffered rationale
ignores the broader circumstances that she had utterly failed to maintain contact with her
children in any meaningful way for over six months and had never appeared for a
Department-approved drug test. Refusing mother’s request for a hearing on her section
388 petition was not an abuse of discretion given the circumstances of this case.

Custody and Visitation Orders

       Mother contends the dependency court erroneously entered orders granting father
full legal custody and requiring monitored visitation for mother. We find no abuse of


                                               6
discretion, because the court’s custody and visitation orders are supported by substantial
evidence.
       When the dependency court terminates jurisdiction, it has authority to make orders
addressing custody and visitation. (§ 362.4; In re T.H. (2010) 190 Cal. App. 4th 1119,
1122-1123.) We review those orders for abuse of discretion. (Bridget A. v. Superior
Court (2007) 148 Cal. App. 4th 285, 300.) Custody determinations are not disturbed in a
dependency proceeding in the absence of an arbitrary, capricious, or patently absurd
exercise of discretion. (Stephanie M., supra, 7 Cal.4th at pp. 318-319; In re Maya L.
(2014) 232 Cal. App. 4th 81, 102.) Where substantial evidence supports the order, there is
no abuse of discretion. (In re Daniel C. H. (1990) 220 Cal. App. 3d 814, 839.) “It is not
our function to weigh the credibility of the witnesses or resolve conflicts in the evidence.
[Citation.] Rather we must indulge in all reasonable inferences to support the findings of
the juvenile court and must review the record in the light most favorable to the juvenile
court’s orders.” (Ibid.)
       The dependency court’s custody and visitation orders focus on the child’s best
interests. (In re Chantal S. (1996) 13 Cal. 4th 196, 206; In re Nicholas H. (2003) 112
Cal. App. 4th 251, 268.) On custody issues, while family law has a presumption favoring
joint custody, the California Supreme Court has held that “application of a family-law-
based joint custody presumption would be inconsistent with the purpose of juvenile court
law.” (In re Chantal S., supra, at p. 206.) Instead, the dependency court, “‘which has
been intimately involved in the protection of the child, is best situated to make custody
determinations based on the best interests of the child without any preferences or
presumptions.’ [Citation.]” (Ibid.)
       Here there was substantial evidence to support the court’s decision to require
monitored visitation, as mother had failed to appear for drug testing by the Department
on 14 separate occasions, and only had one monitored visit with her children over the
course of nine months. While mother argues that she was unable to drug test while in the
residential treatment facility, it is not unreasonable for the court to draw an inference
based on her history that her inability to appear for drug testing warranted continued

                                              7
monitored visits, at least until mother could submit to testing and demonstrate an ability
to visit with the children successfully in a monitored setting. Mother also has not pointed
to any evidence that would counter the court’s determination that it was in the children’s
best interests to remain in father’s sole legal and physical custody. On these facts, we
find no abuse of discretion.


                                     DISPOSITION


       The order denying mother’s petition under section 388 and the order granting
father legal custody and mother monitored visitation are affirmed.




              KRIEGLER, Acting P. J.


We concur:




              BAKER, J.




              KUMAR, J.




        Judge  of the Los Angeles Superior Court, assigned by the Chief Justice pursuant
to article VI, section 6 of the California Constitution.

                                             8